DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Rebecca L. Rudolph (41,539) on 05/17/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) An adaptive method for [[a]]an intelligent terminal, the method comprising:
detecting whether screen usage modes for at least two applications using an audio function processed in parallel by the intelligent terminal are of same usage mode, wherein the screen usage mode indicates that screen usage parameters for the application are in a landscape screen usage mode or a portrait screen usage mode; and
in response to detecting that the screen usage modes for the at least two applications are different usage modes, determining a current screen usage state of the intelligent terminal;
determining an application whose screen usage mode is not consistent with the current screen usage state among the at least two applications;
modifying screen usage parameters of the application to screen usage parameters corresponding to the current screen usage state, in which the screen usage parameters include audio parameters; and
adjusting microphone parameters for voice collection based on the current screen usage state.

3. (Currently Amended) The method of claim 1, wherein detecting whether the screen usage modes for at least two applications using the audio function processed in parallel by the intelligent terminal are the same usage mode comprises:
in response to at least one application running on the intelligent terminal being in a state of using the audio function, and in response to detecting that another application that needs to use the audio function is started, determining whether the screen usage mode for said another application that needs to use the audio function is the same as the screen usage mode for the at least one application running on the intelligent terminal.

5. (Currently Amended) The method of claim 1, wherein determining the current screen usage state of the intelligent terminal comprises:
obtaining detection data of a gravity sensor in the intelligent terminal; and
determining the current screen usage state of the intelligent terminal according to the detection data.

7. (Currently Amended) The method of claim 1, wherein adjusting the microphone parameters for voice collection based on the current screen usage state comprises:
in response to the current screen usage state being in a portrait screen state, determining a voice signal through a subtraction between an audio signal collected by a microphone at the top of the intelligent terminal and an audio signal collected by a microphone at the bottom of the intelligent terminal according to a noise cancellation algorithm;
in response to the current screen usage mode being in a landscape screen state, turning off a microphone adjacent to a speaker and determining an audio signal collected by a microphone far from the speaker as a voice signal according to a noise cancellation algorithm, or determining a voice signal through a subtraction between an audio signal collected by the microphone adjacent to the speaker and the audio signal collected by the microphone far from the speaker according to the noise cancellation algorithm.

8. (Currently Amended) An adaptive apparatus for [[a]]an intelligent terminal, the apparatus comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:
detect whether screen usage modes for at least two applications using an audio function processed in parallel by the intelligent terminal are of same usage mode, wherein the screen usage mode indicates that screen usage parameters for the application are in a landscape screen usage mode or a portrait screen usage mode; 
determine a current screen usage state of the intelligent terminal in response to detecting that the screen usage modes for the at least two applications are different usage modes; 
determine an application whose screen usage mode is not consistent with the current screen usage state among the at least two applications;
modify screen usage parameters of the application to screen usage parameters corresponding to the current screen usage state, in which the screen usage parameters include audio parameters; and
adjust microphone parameters for voice collection based on the current screen usage state .

10. (Currently Amended) The apparatus of claim 8, wherein the processor is further configured to:
in response to at least one application running on the intelligent terminal being in a state of using the audio function, and in response to detecting that another application that needs to use the audio function is started, determine whether the screen usage mode for said another application that needs to use the audio function is the same as the screen usage mode for the at least one application running on the intelligent terminal.

12. (Currently Amended) The apparatus of claim 8, wherein the processor is further configured to:
obtain detection data of a gravity sensor in the intelligent terminal; and
determine the current screen usage state of the intelligent terminal according to the detection data.
14. (Currently Amended) The apparatus of claim 8, wherein the processor is further configured to:
in response to the current screen usage state being in a portrait screen state, determine a voice signal through a subtraction between an audio signal collected by a microphone at the top of the intelligent terminal and an audio signal collected by a microphone at the bottom of the intelligent terminal according to a noise cancellation algorithm;
in response to the current screen usage mode being in a landscape screen state, turn off the a microphone adjacent to a speaker and determine an audio signal collected by a microphone far from the speaker as a voice signal according to a noise cancellation algorithm, or determine a voice signal through a subtraction between an audio signal collected by the microphone adjacent to the speaker and the audio signal collected by the microphone far from the speaker according to the noise cancellation algorithm.

15. (Currently Amended) An intelligent terminal, comprising:
a gravity sensor, configured to detect a current screen usage state of the intelligent terminal;
a first microphone at the bottom of the intelligent terminal;
a second microphone at the top of the intelligent terminal; and
a processor, configured to 
detect whether screen usage modes for at least two applications using an audio function processed in parallel by the intelligent terminal are of same usage mode, wherein the screen usage mode indicates that screen usage parameters for the application are in a landscape screen usage mode or a portrait screen usage mode; 
in response to detecting that the screen usage modes for the at least two applications are different usage modes, determine an application whose screen usage mode is not consistent with the current screen usage state among the at least two applications;
modify screen usage parameters of the application to screen usage parameters corresponding to the current screen usage state, in which the screen usage parameters include audio parameters; and
adjust microphone parameters for voice collection according to the current screen usage state.

16. (Currently Amended) The intelligent terminal of claim 15, wherein the first microphone is configured to collect a first audio signal and the second microphone is configured to collect a second audio signal; and 
wherein the processor is further configured to:
in response to the current screen usage state being in a portrait screen state, determine a voice signal through a subtraction between the first and second audio signal according to a noise cancellation algorithm;
in response to the current screen usage mode being in a landscape screen state, turn off the first microphone and determine the second audio signal as a voice signal according to a noise cancellation algorithm, or determine a voice signal through a subtraction between the first and second audio signal according to the noise cancellation algorithm.

17. (Currently Amended) The intelligent terminal of claim 15, wherein the processor is further configured to in response to at least one application running on the intelligent terminal being in a state of using the audio function, and in response to detecting that another application that needs to use the audio function is started, determine whether the screen usage mode for the another application that needs to use the audio function is the same as the screen usage mode for the at least one application running on the intelligent terminal.

18. (Currently Amended) The intelligent terminal of claim 15, wherein the at least two applications using audio function processed in parallel comprise a game application and a voice over Internet protocol (VOIP) application.
				(End of Amendment)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks dated 02/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claims 1, 3-5,7-8,10-12, 14-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
05/17/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649